Citation Nr: 1415904	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-16 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as chloracne.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lung disorder.

3.  Entitlement to service connection for a dental disorder.

4.  Entitlement to an effective date earlier than June 11, 2009 for the award of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an effective date earlier than June 11, 2009 for the award of Dependent's Education Assistance (DEA).

6.  Entitlement to an effective date earlier than June 11, 2009 for the award of a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Brooks s. McDaniel


WITNESSES AT HEARING ON APPEAL

 Appellant and his spouse


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  The Veteran also had service with the U.S. Army Reserves.

This appeal arose before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA), Regional Office (RO) which, in pertinent part, denied service connection for a skin disorder and found that new and material evidence had not been presented to reopen the claim for service connection for a lung disorder.  The jurisdiction of this case now rests with the Roanoke, Virginia RO.  In August 2011, the appellant and his spouse presented testimony before the undersigned; a transcript of this proceeding has been made part of the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a dental disorder and for entitlement to an effective date earlier than June 11, 2009 for the award of service connection for PTSD, for the award of DEA, and for the award of TDIU are       addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A chronic skin disability that can be related to the Veteran's period of service has not been found.

2.  In an unappealed May 1994 rating decision, the RO denied a claim for service connection for a lung disorder.

3.  Evidence submitted since the May 1994 rating decision is cumulative or redundant of the evidence of record at the time of the prior final denial of a lung disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A chronic skin disorder, to include chloracne, was not incurred in or aggravated by service, nor may chloracne be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e) (2103).

2.  As new and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for a lung disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran July 2009.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, this letter also advised the Veteran of the need to submit new and material evidence to reopen the claim for a lung disorder, as well as advising him of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran has not been provided with an examination of either his skin disorder or his lung disability.  A skin examination is not necessary in order to decide the merits of the claim given that no there is evidence of a current chronic skin disorder.  See 38 C.F.R. § 3.159(c)(4).  As will be further explained below, the claim for service connection for a lung disorder is not being reopened; as a consequence, there is no obligation on VA's part to obtain an examination on this issue.  See 38 C.F.R. § 3.159(c)(4)(iii) (which states that the obligation to obtain an examination only applies if new and material evidence is presented).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) (those presumed to be related to exposure to herbicides) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date of exposure to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service ion the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

New and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).


Factual background and analysis

Service connection for a skin disorder

The Veteran contends that he has a skin disorder which he believes is related to his period of service.  He stated that he was exposed to herbicides in service and that this exposure has resulted in his current skin complaints, which he notes are worse when the weather is hot and humid.

The Veteran's service treatment records from his April 1970 to December 1971 period of active duty make no mention of any complaints of, treatment for, or diagnosis of a skin condition.  No skin disorders were referenced until a September 1975 Army Reserve entrance examination that noted dermatitis in the groin for the previous three months.  Another Army Reserve entrance examination conducted in May 1978 noted that his skin was normal.

The Veteran was afforded a VA Agent Orange Registry examination in October 1989.  He was noted to have dermatitis over the chest and arms.  He had discrete papules that would be worse in the heat and humidity.  

There was no further mention of any skin complaints until November 2005 when the Veteran was seen by a private physician after having been exposed to poison ivy three weeks before.  The diagnosis was allergic/contact dermatitis.

The Veteran filed the current claim in June 2009.  The paper claims file and his paperless Virtual VA claims folder contain VA treatment records dating from April 2010 to April 2013.  None of these records show any complaints of, treatment for, or diagnosis of any chronic skin disorder, to include chloracne.

The Board recognizes that the Veteran was exposed to herbicide agents during his service, having served in Vietnam from January to December 1971.  However, no diagnosis of chloracne was made within the one year period following the date of his last exposure to herbicides, that is, by December 1972.  In fact, this disorder has never been diagnosed.  A review of the treatment records developed during the pendency of this appeal does not demonstrate a diagnosis of any chronic skin disorder.  While he has been diagnosed with dermatitis in the past, this was not diagnosed during the pendency of this claim.  Since there is no diagnosis of a chronic skin disability, the Board cannot conclude that such a disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Boards finds that service connection for a skin disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  

The Veteran has stated that he suffers from a skin disorder directly related to his period of service, particularly his exposure to herbicides in Vietnam.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether a skin disability exists that can be related to service, to include herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and material evidence, lung disorder

The Board notes that the RO declined to reopen the Veteran's claim in the October 2009 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the May 1994 included the Veteran's service treatment records, the report of VA Agent Orange Registry examination conducted in October 1989, and VA treatment records.  The RO denied the claim noting that the evidence only showed a history of old granulomatous disease in the left upper lung, with no active pathology.  In fact, the RO had found that this was noted on a June 1970 "flight  physical," suggesting that the granulomatous disease had existed prior to service; given the lack of treatment in service, it was found that this condition was not aggravated by his period of service.

The evidence added to the records since the May 1994 denial included numerous treatment records, both VA and private, dated from the 1990's to April 2013.  These continue to show x-ray evidence of old granulomatous disease in the left upper lung.  There was some suggestion in March 2010 that this could have indicated past exposure to tuberculosis, but a PPD test performed on March 26, 2010 was negative. A pulmonary function test conducted in September 2010 suggested the presence of air trapping, which could be due to various obstructive lung disorders, although no such disorder was actually diagnosed.  These records consistently reflect that his lungs were clear to auscultation and percussion.  

The newly added evidence also included the Veteran's hearing testimony.  He stated that he had not had any lung issues prior to service and stated his belief that his lung complaints were related to his exposure to herbicides in service.

While the records and hearing testimony are "new," in that they have not been previously considered, they are not "material" as to the question of whether the Veteran has a current lung disability that can be attributed to his period of service, to include exposure to herbicides during his service in Vietnam.  Rather, these records show what is already known, namely, that the Veteran has calcification, indicating old granulomatous disease in the left upper lung, with no evidence of the presence of a current lung disorder.  The Veteran's assertions that a lung disability exists and that it is related to his herbicide exposure cannot serve to reopen his claim.  The evidence does not demonstrate that the Veteran has the training or the credentials needed to render a diagnosis or to provide a competent opinion as to medical causation or aggravation.  Lay statements as to etiology cannot serve as a basis to reopen a previously denied claim.  Routen v. Brown, 10 Vet. App. 183, 196 (1997); see also Moray v. Brown, 5 Vet. 211, 214 (1993).

The evidence received since the May 1994 rating decision does not constitute competent evidence tending to show that the Veteran has a current diagnosis of a lung disorder that is attributable to his period of service, to include his exposure to herbicides.  As a result, the additional evidence received since the May 1994 denial does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the May 1994 denial is not new and material, and reopening the claim for service connection for a lung disorder is not warranted.


ORDER

Entitlement to service connection for a skin disorder is denied.

New and material evidence not having been presented, the request to reopen the claim for entitlement to service connection for a lung disorder is denied.


REMAND

A rating action was issued in October 2009 that denied entitlement to service connection for a dental condition.  The Veteran submitted a notice of disagreement (NOD) with this denial that same month.  The record also includes a rating action issued in April 2011 that awarded service connection for PTSD and awarded TDIU and entitlement to DEA benefits, all effective June 11, 2009.  In May 2011, the Veteran submitted a NOD with the effective dates assigned.  To this date the Veteran has not been provided a statement of the case (SOC) as to any of these claims.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a SOC, and the RO's failure to issue a SOC is a procedural defect requiring remand.  See Manlincon v. West, 12 Vet. App. 238 (1998).

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative must be provided with a SOC that addresses the issues of entitlement to service connection for a dental condition, and entitlement to effective dates earlier than June 11, 2009 for the award of service connection for PTSD, the award of TDIU and the award of DEA benefits.  An opportunity to respond to the SOC must be provided.  If the Veteran perfects the appeal of these issues by timely submitting a substantive appeal, the case should be returned to the Board for further appellate consideration.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


